Citation Nr: 0736809	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
currently rated 50 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
October 1967.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that, in pertinent part, continued a 50 percent 
rating for schizophrenia and denied entitlement to a TDIU.

Entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenia is 
currently manifested by occupational and social impairment 
due to deficiencies in work relations, family relations, 
judgment, thinking, or mood, impaired impulse control, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.

2.  There is no medical evidence of total occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a 70 percent schedular rating for 
schizophrenia are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claims was satisfied prior to the October 2004 rating 
decision by way of a letter sent in July 2004, which 
addressed all notice requirements.  The letter mentions what 
evidence is required to substantiate the claims, the 
claimant's and VA's duty to obtain this evidence, and asks 
the claimant to submit any relevant evidence in his 
possession. 

In this case, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither 
the claimant nor his representative has identified, nor does 
the record indicate, that any additional evidence is 
necessary for fair adjudication of the claims.  Hence, no 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Schizophrenia has been rated 50 percent disabling for the 
entire appeal period under Diagnostic Code 9204.  Under that 
code (See General Rating Formula for Mental Disorders found 
at 38 C.F.R. § 4.130, Diagnostic Code 9204), a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9204 (2007).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United 
States Court of Appeals for Veterans Claims (Court) issued 
important guidance in applying the rating criteria.  The 
Court stressed that the specified factors for each 
incremental rating were examples rather than requirements for 
a particular rating.  The Court stated that the Board's 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme.  
Consistent with the foregoing, the Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

In June 1994, D. L. Coira, M.D., examined the veteran and 
found him totally disabled due to PTSD and schizophrenia.  
Dr. Coira opined that the veteran had been permanently 
disabled by these mental disorders since November 1, 1990.  
In September 1994, Dr. Coira noted such symptoms as low self 
esteem, auditory hallucination, social isolation, and noted 
that the veteran was unable to interact with coworkers or 
supervisors. 

In October 1995, P. Colberg, M.D., examined the veteran and 
noted that the veteran had been medically discharged from 
active service because of an acquired emotional disorder.  
The doctor noted paranoid delusions, persistent suicidal 
ideation, poor impulse control, poor judgment and insight, 
blunted affect, and depressed mood.  The prognosis was poor.  
Long term psychiatric treatment was recommended.

Yet, in November 1995, a VA psychiatrist examined the veteran 
and found no suicidal ideation, no hallucination, fair 
judgment and insight, and good control of impulses.  The 
psychiatrist offered diagnosis of anxiety disorder with 
depressive features and schizophrenia.  The psychiatrist 
assigned a Global Assessment of Functioning (GAF) score of 70 
[according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 
(hereinafter referred to as DSM-IV(r)), a GAF score of 61 to 70 
is indicative of some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well.  See 38 C.F.R. § 4.125 (2007)]. 

In July 2004, the veteran requested an increased rating and 
asserted unemployability.  According to a July 2004 VA 
psychiatric treatment note, the veteran felt that VA mental 
health treatment had helped.  He denied self harm ideas or 
hearing voices.  His mood was mildly depressed and his affect 
was appropriate.  His judgment and insight were good.  The 
Axis I diagnoses were chronic residual type schizophrenia, 
and depression, not otherwise specified (NOS).  

The VA psychiatrist assigned a GAF score of 60 [according to 
DSM-IV(r), a GAF score of 51 to 60 is indicative of moderate 
symptoms (flat affect and circumstantial speech, occassional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  See 38 C.F.R. § 4.125 (2007)].

In August 2004, the veteran underwent a VA compensation 
examination.  A VA psychiatrist noted that the claims file 
was not available for review, but did note a long history of 
psychiatric hospitalizations.  The veteran currently took 
three separate psychotropic medications daily.  According to 
the psychiatrist, the veteran worked part-time, but received 
SSA disability benefits.  The veteran reported depression, 
irritability, loss of energy, insomnia, inability to 
concentrate, anxiety, and tension.  The psychiatrist found no 
evidence of delusion or hallucination, phobia, obsession, 
panic attack, or suicidal ideation.  The veteran's affect was 
constricted.  His judgment was good, but his insight was 
fair.  The psychiatrist felt that these symptoms would 
moderately interfere with employment and social functioning.  
The Axis I diagnosis was chronic residual-type schizophrenia 
with no other mental disorder found.  The psychiatrist 
assigned a GAF score of 60.

In his notice of disagreement (NOD), the veteran reported 
that the above examination report was erroneous with respect 
to his working part time.  The veteran reported that he had 
not worked at all since 1990 and that he told the VA examiner 
this.  

Applying the principles set forth in Mauerhan, supra, the 
Board will weigh heavily the SSA award of disability benefits 
based on a primary diagnosis of schizophrenia.  Although the 
SSA decision is not controlling with regard to 
unemployability, it is pertinent to the rating assigned.  
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  Thus, although 
the most recent VA examination report does not indicate that 
schizophrenia is worse than moderate, the veteran's 
schizophrenia has severely interfered with employment, 
according to SSA. 

Also significant is the fact that the GAF score assigned in 
August 2004 is a full 10 points lower than that assigned by 
VA in November 1995.  This 10-point drop indicates that the 
disability has worsened.  

The Board must make an evaluation not on symptoms displayed 
at a VA examination alone, but on "all the evidence of 
record that bears on occupational and social impairment."  
38 C.F.R. § 4.126.  As set forth in Mauerhan, the number and 
types of symptoms that a claimant has are not controlling.  
Rather, if the effects on work, school, family, thinking, or 
mood are equal to those necessary for a 70 percent rating, 
then that rating would be appropriate.  Mauerhan, 16 Vet. 
App. at 443.   Applying these provisions, the evidence 
reflects that the veteran is severely handicapped in the 
workplace by his inability to work with others.  

The Board therefore finds that schizophrenia is currently 
manifested by occupational and social impairment with 
deficiencies in work relations, family relations, judgment, 
thinking, or mood, due to such symptoms as impaired impulse 
control; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 70 
percent schedular rating are more nearly approximated.  
38 C.F.R. § 4.7 (2007).  

Extraschedular Consideration

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, the Board had remanded a claim for a 
total rating on an extraschedular basis for additional 
development.  


ORDER

A 70 percent schedular rating for schizophrenia is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 


REMAND

In the decision above, a higher schedular rating has been 
granted.  SSA records reflect that the veteran is under a 
disability from employment due to schizophrenia and/or back 
pain.  No physician has addressed the likelihood that all 
service-connected disabilities would render the veteran 
unable to secure or follow a substantially gainful 
occupation. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ should arrange for an 
appropriate specialist to offer a medical 
opinion regarding the veteran's ability 
to maintain gainful employment.  The 
physician is asked to do the following:

I.  Note a review of the claims 
file.  As of this writing, the 
claims file reflects that service 
connection is in effect for 
schizophrenia, hemorrhoids, and 
residuals of infectious hepatitis.   

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that all service-
connected disabilities would prevent 
the veteran from securing and 
following a substantially gainful 
occupation. 

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  The veteran may be examined if 
necessary. 

2.  Following completion of the above, 
the AOJ should review all relevant 
evidence and readjudicate the veteran's 
claim for a TDIU.  Following that action, 
if the desired benefits are not granted, 
an appropriate supplemental statement of 
the case (SSOC) should be issued.  The 
veteran and his representative should be 
afforded an opportunity to respond to the 
SSOC before the claims folder is returned 
to the Board.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above. The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


